CULVER SMITH, Circuit Judge.
This cause was presented on motion of the third party defendant to dismiss the third party complaint filed against it by the original defendants. The third party complaint in effect alleges that the accident in question resulted from the negligence of the third party defendant and not from any negligence of the original defendants.
There is no contribution between joint tortfeasors in this state. What is alleged in the third party complaint states a defense against the original suit. If the jury finds that defendants were guilty of negligence proximately causing the damages complained of, then defendants would have no cause of action over against the third party defendant.
On the other hand, if the defendants are found not to be liable, there would be no loss.
It is thereupon ordered and adjudged that the third party defendant’s motion to dismiss the third party complaint is granted.